Case 1:18-cv-01511-VM Document 57 Filed 07/14/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CIT BANK, NAL, :
Plaintiff, 18 Civ. 1511 (VM)

- against -

RAMON NERIS, et al.,

Defendants.

---- X

VICTOR MARRERO, United States District Judge.

In reviewing the Docket Sheet for this matter, the Court
noted that there has been no recorded action or correspondence
known to the Court regarding the status of the matter since
November 1, 2019. Accordingly, it is hereby

ORDERED that plaintiff is directed to inform the Court by
August 13, 2020 of the status of the matter and whether any
further litigation with respect to the action is contemplated.
In the event the Court receives no response to this Order by
the date indicated, the case may be dismissed for lack of
prosecution.

SO ORDERED.

Dated: NEW YORK, NEW YORK
14 July 2020

ll a = , i

Victor Marrero
Dis Backlgals

 

 
